DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, including amendments, arguments and an affidavit, filed on March 16, 2021 has been entered.
Claims 1 and 3 – 12 are pending and have been considered on the merits (See Restriction-Rejoinder below).  

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 103
Rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment, reply and affidavit.  Specifically, in that the cited art does not teach or suggest successful lyophilization of the claimed faecal microbiota in stool with the claimed ratios of maltodextrin and trehalose, and 

Double Patenting
Previous rejections on the ground of nonstatutory double patenting are withdrawn for the reasons stated above.


Election/Restrictions
Claims 3 – 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 – 2 and 7 – 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 31, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Novak on April 27, 2021.
The application has been amended as follows: 
In claim 1, line 6, after the recitation of “microbiota”, --, wherein the microbiota is faecal microbiota contained in stool-- has been inserted.
Claim 2 is canceled.
In claim 3, line 5, the phrase “selected from the group consisting of” has been deleted.
In claim 3, line 6, the phrase “vaginal microbiota or intestinal microbiota,” has been deleted.
In claim 3, line 10, the term --further-- has been inserted before the recitation of “comprises”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699